Appeal from a judgment of the Supreme Court (Lamont, J.), entered July 29, 2002 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying his grievance.
Petitioner, while an inmate, commenced this CPLR article 78 proceeding challenging the denial of a grievance addressing the use of night lights in his cell. Inasmuch as petitioner has been released from prison, his challenge to the denial of his grievance is rendered moot (see Matter of La Tour v New York State Dept. of Correctional Servs. Cent. Off. Review Comm., 5 AD3d 890, 891 [2004]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.